           Case 2:20-cv-00770-BJR Document 17 Filed 02/24/21 Page 1 of 4



1

2                                                                The Honorable Barbara J. Rothstein

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10

11   RONALD MORGAN, as attorney-in-fact               CASE NO: 2:20-cv-00770-BJR
     for HELGA NEUSS,
12                                                    STIPULATION AND ORDER TO ALLOW
                     Plaintiff,                       EXPERT DEPOSITIONS AFTER
13                                                    EXCHANGE OF EXPERT WITNESS
               vs.                                    REBUTTAL REPORTS AND
14                                                    DESIGNATIONS
     SEABOURN CRUISE LINE LIMITED,
15
                     Defendant.
16

17

18
     ///
19
     ///
20
     ///
21

22

23



     Stipulation and Order to Allow Expert Depos After
     Exchange of Expert Witness Rebuttal Rpts and Designations
     (Case No.: 2:20--cv-00770-BJR) Page - 1 -
           Case 2:20-cv-00770-BJR Document 17 Filed 02/24/21 Page 2 of 4



1                Defendant SEABOURN CRUISE LINE, LTD. and Plaintiff RONALD MORGAN, as

2    attorney-in-fact for HELGA NEUSS, through their respective counsel of record, collectively

3    (the “Parties”), hereby submit this joint Stipulation to allow expert depositions in the three

     weeks following the date for rebuttal expert designations and reports. expert designations, the
4
     discovery cutoff and the dispositive motion cutoff by approximately one month. The Parties
5
     assert that there is good cause to amend the Order Setting Trial Dates and Related Dates (Dkt.
6
     13). The request is based on the following:
7
                 1.    This action seeks damages resulting from the alleged personal injuries to
8    Plaintiff Helga Neuss, who was a passenger aboard the SEABOURN QUEST cruise vessel
9    when she allegedly suffered a stroke while on board. Plaintiff alleges that Seabourn was

10 negligent in conducting the medical evacuation of Ms. Neuss, contributing to her injuries. The

11 parties timely designated experts on February 8, 2021, which included neurologists, cruise ship
     physicians, and life care planners. Rebuttal expert designations and reports are due on March
12
     10, 2021.
13
                 2.    The parties wish to exchange and review rebuttal reports and designations
14
     prior to expert witness depositions, to allow for complete questioning of each expert.
15
     Accordingly it is requested that expert witness depositions may take place up to and including
16 March 26, 2021. This Court’s order set the discovery cutoff date as March 10, 2021 (the same

17 day as expert counter designation and rebuttal reports are due), so the requested extension

18 would allow the parties approximately 2 ½ weeks after those experts and reports are disclosed

19 to complete expert depositions.
                 3.    The requested expert deposition window will not interfere with any other
20
     dates set by the court. All other dates, including trial, will remain the same.
21
     ///
22
     ///
23



      Stipulation and Order to Allow Expert Depos After
      Exchange of Expert Witness Rebuttal Rpts and Designations
      (Case No.: 2:20--cv-00770-BJR) Page - 2 -
         Case 2:20-cv-00770-BJR Document 17 Filed 02/24/21 Page 3 of 4



1    IT IS SO STIPULATED.

2

3    FOR PLAINTIFFS

4    Date: February 24, 2021                              LEESFIELD SCOLARO PA

5                                                    By: /s/ Thomas Graham
                                                         Thomas Graham/WSBA #89043
6                                                        Thomas Scolaro
                                                         LEESFIELD SCOLARO PA
7                                                        2350 South Dixie Highway
                                                         Miami, FL 33133
8                                                        Phone: (305) 854-4900
                                                         Email: graham@leesfield.com
9                                                        Email: scolaro@leesfield.com
10
                                                          BUDGE & HEIPT
11
                                                     By: /s/ Edwin S. Budge
12                                                       Edwin S. Budge
                                                         BUDGE & HEIPT
13                                                       808 E. Roy Street
                                                         Seattle, WA 98102
14                                                       Phone: (206)-624-3060
                                                         Email: ed@budgeandheipt.com
15
                                                         Email: sally@budgeandheipt.com
16
     FOR DEFENDANT
17
     Date: February 24, 2021                         FLYNN, DELICH & WISE LLP
18
                                                     By: /s/Nicholas S. Politis
19                                                       Nicholas S. Politis, WSBA #50375
                                                         Attorneys for Defendant
20                                                       Flynn, Delich & Wise LLP
                                                         One World Trade Center, Suite 1800
21                                                       Long Beach, CA 90831-1800
                                                         Telephone: (562) 435-2626
22                                                       Email: nicholasp@fdw-law.com

23



      Stipulation and Order to Allow Expert Depos After
      Exchange of Expert Witness Rebuttal Rpts and Designations
      (Case No.: 2:20--cv-00770-BJR) Page - 3 -
         Case 2:20-cv-00770-BJR Document 17 Filed 02/24/21 Page 4 of 4



1
                                                 ORDER
2
               Having reviewed the stipulation of the parties (Dkt. No. 16), the Court ORDERS that
3
     expert witness depositions in this matter may take place up to and including March 26, 2021.
4
               Dated this 24th day of February 2021.
5

6

7
                                                     A
                                                     Barbara Jacobs Rothstein
                                                     U.S. District Court Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



      Stipulation and Order to Allow Expert Depos After
      Exchange of Expert Witness Rebuttal Rpts and Designations
      (Case No.: 2:20--cv-00770-BJR) Page - 4 -
